United States Court of Appeals
             for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                      FILED
                               ___________
                                                                   May 11, 2022
                                No. 19-30766                      Lyle W. Cayce
                               ___________                             Clerk

Denise A. Badgerow,

                                                         Plaintiff—Appellant,

                                    versus

Greg Walters; Thomas Meyer; Ray Trosclair,

                                         Defendants—Appellees.
                ______________________________

               Appeal from the United States District Court
                  for the Eastern District of Louisiana
                        USDC No. 2:19-CV-10353
               ______________________________

                 ON REMAND FROM
      THE SUPREME COURT OF THE UNITED STATES

Before Jolly, Graves, and Duncan, Circuit Judges.
Per Curiam:
       This case comes to us on remand from the Supreme Court. In its
opinion, the Court reversed our holding that subject-matter jurisdiction for
an action under sections 9 and 10 of the Federal Arbitration Act could be
provided by “looking through” to the controversy underlying the arbitration.
Badgerow v. Walters, 142 S. Ct. 1310, 1314 (2022). Moreover, and as the Court
stated, there can be no resort to federal question or diversity jurisdiction in
                                  No. 19-30766




this case because the “applications [to confirm or vacate the arbitration
award] raise no federal issue,” and “[Walters] and Badgerow are from the
same State.” Id. at 1316. Since neither diversity nor a federal question are
present, and a “look through” approach is not viable, there is no basis for the
federal courts to assert jurisdiction.
       IT IS THEREFORE ORDERED that this case is REMANDED
to the United States District Court for the Eastern District of Louisiana with
instructions to remand to state court.




                                         2